DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7-12, filed 08/11/2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-12 depends, and Claim 13, for which Claims 14-16 depends, teaches a limitation: “wherein 0.2<SA1/BWl<0.5 and 0.2<SA2/BW2<0.5 which in so as to secure adhesion/bonding strength at a certain level or more and acoustic noise at a certain level or less, where BW1 is an area of the first band portion, SA1 is an area of the first solder accommodating portion, BW2 is an area of the second band portion, and SA2 is an area of the second solder accommodating portion” or “the first land portion having a first-cut-out portion and the second land portion having a second cut-out portion, each of the first and second cut-out portions having an area in a range from 0.2 to 0.5 times an area of corresponding band land portions so as to secure adhesion/bonding strength at a certain level or more and acoustic noise at a certain level or less” is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
Park (US10062511) is the closest prior art of record.
Regarding Claim 1, Park, in Fig. 8, teaches a multilayer electronic component, comprising: a capacitor body having a first surface, a mounting surface(bottom surface), and a second surface, opposing the first surface, third and fourth surfaces connected to the first and 
Similar reasoning can be made for Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848